BRICKEN, Presiding Judge.
The prosecution in this case was begun in the Inferior Law Court of Chilton County, and was based upon an affidavit and complaint which contained three counts; each count charged the defendant with the offense of violating the State prohibition law. The record discloses that upon arraignment in said court the defendant (appellant) admitted his guilt, and plead guilty in answer to the complaint. He was therefore adjudged guilty, upon his plea of guilty, and the court imposed a fine upon him of one hundred dollars, and entered judgment of conviction accordingly. Notwithstanding his plea of guilty, the defendant thereupon took and perfected an appeal to the circuit court. In the circuit court he was tried by the court without a jury upon the absence of no demand for a jury trial.
In the circuit court he was again convicted as charged, and the court assessed a fine against him of fifty dollars, and also sentenced him to hard labor for a period of ninety days as additional punishment. Proper judgment of conviction was pronounced and entered, whereupon an appeal was taken to this court.
Upon the trial in the circuit court the-only material question presented was the sufficiency of the evidence to warrant and justify his conviction. This question of fact was decided adversely to the defendant, as stated. The evidence adduced upon the trial was ample to justify and warrant the court in convicting the defendant, hence there was no error committed by the court in this connection. The few exceptions reserved to the court’s rulings were so clearly without semblance of merit as to need discussion.
Affirmed.